DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 11, 2020 and July 30, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Chinese Application No. 201810450743.7, filed on May 11, 2018.

Claim Objections
Claims 19 and 21 are objected to because of the following informalities:  In order to avoid misinterpretation of each of claims 19 and 21 as being directed to anything other than a non-transitory storage medium (i.e., per the specification, the storage medium being other medium capable of storing the computer program is not precluded from being software per se), Examiner recommends that Applicant amend each claim to be a non-transitory storage medium.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11, 13-15, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ji et al, U.S. Patent Application Publication No. 20180248680 A1 (hereinafter Ji).

Regarding Claim 1, Ji discloses a signal sending method (e.g., FIG. 11; ¶ [0055] [0063], send a synchronization signal to terminal), comprising: 
sending a first signal (e.g., FIG. 11; ¶ [0055] [0063], send a synchronization signal), wherein a sequence of the first signal is generated at least based on a first sequence and a second sequence (e.g., ¶ [0063, a synchronization signal sent by a sending device, where the synchronization signal includes a first signal and a second signal, the first signal includes N1 generalized ZC sequences, the second signal includes N2 generalized ZC sequences, N1 and N2 are positive integers), and the first sequence and the second sequence are determined in one of the following manners:
a first manner of determining the first sequence at least according to start time domain location information of the first signal and current time domain location information of the first signal (e.g., ¶ [0082], performing the symbol timing synchronization according to a ...time domain position of a start symbol occupied by the first generalized ZC sequence in the synchronization signal (i.e., start time domain location information of the first signal) and a time domain position of a start symbol occupied by the second generalized ZC sequence in the synchronization signal (i.e., next time domain determination after the start, interpreted as current time domain location information of the first signal), and determining the second sequence at least according to a cell index corresponding to the first signal (e.g., ¶ [0083], determining, according to the result of each first sliding correlation operation and the result of each second sliding correlation operation, a cell identifier of a cell in which a current receiving device is located includes: determining, according to a pre-stored correspondence between a cell identifier and a second generalized ZC sequence, that a cell identifier corresponding to the second generalized ZC sequence S.sub.0 is the cell identifier of the cell in which the current receiving device is located (i.e., cell identifier is being interpreted with respect to an index of available cells); 
a second manner of determining the first sequence at least according to the start time domain location information of the first signal, and determining the second sequence at least according to the cell index corresponding to the first signal and the current time domain location information of the first signal; 
a third manner of determining the first sequence at least according to the start time domain location information of the first signal, the current time domain location information of the first signal, and the cell index corresponding to the first signal, and determining the second sequence at least according to the cell index corresponding to the first signal; 
a fourth manner of determining the first sequence at least according to the start time domain location information of the first signal and the cell index corresponding to the first signal, and determining the second sequence at least according to the cell index corresponding to the first signal and the current time domain location information of the first signal; 
and a fifth manner of determining the first sequence and the second sequence at least according to the cell index corresponding to the first signal.  

Regarding Claim 2, Ji discloses all the limitations of the signal sending method as claimed in claim 1.
Ji discloses wherein the first sequence is a pseudo-random sequence (e.g., ¶ [0182] [0261], [one of the sequences for the signal] may be pseudo random sequence), and the second sequence is a Zadoff-Chu (ZC) sequence (e.g., ¶ [0182], The generalized ZC sequence in the first signal and/or the second signal); or, the first sequence is a Hadamard sequence, and the second sequence is a ZC sequence. 

Regarding Claim 3, Ji discloses all the limitations of the signal sending method as claimed in claim 2.
Ji discloses wherein in a case where the first sequence is the pseudo-random sequence and the second sequence is the ZC sequence, an initial value of the pseudo-random sequence is determined in the manner of determining the first sequence (e.g., ¶ [0262], cross-correlation of a pseudo random sequence, using frame or timeslot numbers (i.e., may start with first slot, or symbol (e.g., ¶ [0045]))), and at least one of a root sequence index and a cyclic shift index corresponding to the ZC sequence is determined in the manner of determining the KPC0706USsecond sequence (e.g., ¶ [0052], consider root index and offset index (i.e., cyclic shift) of the ZC sequence).

Regarding Claim 5, Ji discloses all the limitations of the signal sending method as claimed in claim 1.
Ji discloses wherein the start time domain location information of the first signal comprises at least one of the following: a start radio frame index, a start subframe index (e.g., ¶ [0038] [0039], determine a frame start position or subframe start position in the received signal according to a relative position of the sequence in the frame or subframe), a start radio frame index of a first channel search space corresponding to the first signal, and a start subframe index of the first channel search space corresponding to the first signal.

Regarding Claim 6, Ji discloses all the limitations of the signal sending method as claimed in claim 1.
Ji discloses wherein the current time domain location information of the first signal comprises at least one of the following: a current radio frame index, a current subframe index (e.g., ¶ [0038] [0039], determine relative position of the sequence in the frame or subframe; ¶ [0082], consider time domain position for a second sequence relative to a start of first sequence for the signal), a first offset value of a current subframe relative to a start subframe of the first signal, a second offset value of a current radio frame relative to a start radio frame of the first signal, a third offset value of the current subframe relative to the start radio frame of the first signal, and a fourth offset value of the current radio frame relative to the start subframe of the first signal.  

Regarding Claim 7, Ji discloses all the limitations of the signal sending method as claimed in claim 1.
Ji discloses wherein the first signal comprises at least one of a synchronization signal and a wake-up signal (e.g., FIG. 11; ¶ [0055] [0063], synchronization signal).

Regarding Claim 9, Ji discloses a signal receiving method, comprising: receiving a first signal sent by a base station (e.g., ¶ [0063, a synchronization signal sent by a sending device (e.g., ¶ [0163], a base station)), wherein a sequence of the first signal is generated at least based on functional limitations that are similar to the first signal of claim 1.  Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 9.

Regarding Claim 10, Ji discloses all the limitations of signal receiving method as claimed in claim 9.
The functional limitations of Claim 10 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 10.  

Regarding Claim 11, Ji discloses all the limitations of signal receiving method as claimed in claim 10.
The functional limitations of Claim 11 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 11.  

Regarding Claim 13, Ji discloses all the limitations of signal receiving method as claimed in claim 9.
The functional limitations of Claim 13 are similar to claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 13.  

Regarding Claim 14, Ji discloses all the limitations of signal receiving method as claimed in claim 9.
The functional limitations of Claim 14 are similar to claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied to claim 14.  

Regarding Claim 15, Ji discloses all the limitations of signal receiving method as claimed in claim 9.
The functional limitations of Claim 15 are similar to claim 7. Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 15.  

Regarding Claim 17, Ji discloses a signal sending apparatus (e.g., FIG. 6, ¶ [0271] [0272]) applied to a base station (e.g., FIG. 6; ¶ [0163], a base station), comprising: a memory and a processor (e.g., ¶ [0400]-[0402], computer program product according to the embodiments of the present invention, with computer program instructions that may be provided for a general-purpose computer, a dedicated computer, an embedded processor, or a processor of any other programmable data processing device, with instructions executed by a computer or a processor of any other programmable data processing device), wherein the memory stores a computer program, and the processor is configured to run the computer program to execute (e.g., ¶ [0402]) the signal sending method as claimed in claim 1 (the reasoning used in the examination of claim 1 shall be applied to claim 17).

Regarding Claim 18, Ji discloses a signal receiving apparatus (e.g., FIG. 8, ¶ [0292] [0293]) applied to User Equipment (UE) (e.g., ¶ [0163], receiving device may be a terminal) comprising: a memory and a processor (e.g., ¶ [0400]-[0402], computer program product according to the embodiments of the present invention, with computer program instructions that may be provided for a general-purpose computer, a dedicated computer, an embedded processor, or a processor of any other programmable data processing device, with instructions executed by a computer or a processor of any other programmable data processing device), wherein the memory stores a computer program, and the processor is configured to run the computer program to execute (e.g., ¶ [0402]) the signal receiving method as claimed in claim 9 (the reasoning used in the examination of claim 9 shall be applied to claim 18).

Regarding Claim 19, Ji discloses a storage medium, storing a computer program (e.g., ¶ [0400]-[0402], computer program product according to the embodiments of the present invention, with computer program instructions that may be provided for a general-purpose computer, a dedicated computer, an embedded processor, or a processor of any other programmable data processing device, with instructions executed by a computer or a processor of any other programmable data processing device), wherein the computer program is configured to execute, when running, the signal sending method as claimed in claim 1 (the reasoning used in the examination of claim 1 shall be applied to claim 19).

Regarding Claim 21, Ji discloses a storage medium, storing a computer program (e.g., ¶ [0400]-[0402], computer program product according to the embodiments of the present invention, with computer program instructions that may be provided for a general-purpose computer, a dedicated computer, an embedded processor, or a processor of any other programmable data processing device, with instructions executed by a computer or a processor of any other programmable data processing device), wherein the computer program is configured to execute, when running, the signal receiving method as claimed in claim 9 (the reasoning used in the examination of claim 9 shall be applied to claim 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Cox et al, U.S. Patent Application Publication No. 20200029302 A1 (hereinafter Cox).

Regarding Claim 4, Ji discloses all the limitations of the signal sending method as claimed in claim 2.
Ji does not expressly disclose wherein in a case where the first sequence is the Hadamard sequence and the second sequence is the ZC sequence, determining the first sequence and the second sequence at least according to the cell index corresponding to the first signal comprises: determining a sequence index of the first sequence and a root sequence index of the second sequence according to the cell index corresponding to the first signal.  
Cox discloses wherein in a case where the first sequence is the Hadamard sequence and the second sequence is the ZC sequence (e.g., ¶ [0115], use orthogonal sequences, ZC and Hadamard), determining the first sequence and the second sequence at least according to the cell index corresponding to the first signal comprises: determining a sequence index of the first sequence and a root sequence index of the second sequence according to the cell index corresponding to the first signal (e.g., ¶ [0115] [0209], use ZC sequence of particular root index; ¶ [0208], use root index indicating part of a cell ID).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of sending a first signal sequence that is based on a first sequence and a second sequence, as disclosed by Ji, with the disclosure of sending a sequence based on ZC and Hadamard sequences, as disclosed by Cox. The motivation to combine would have been to reduce complexity (Cox: e.g., ¶ [0115]).

Regarding Claim 12, Ji discloses all the limitations of signal receiving method as claimed in claim 10.
The functional limitations of Claim 12 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 12.  

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, dependent from claim 1, and Claim 16, dependent from claim 9, the prior art of record fails to disclose individually or in combination or render obvious the limitations wherein in a case where the first signal is a synchronization signal, the sequence of the first signal is generated further based on a third sequence, wherein the third sequence is an orthogonal sequence with a length F, or the third sequence is generated based on a fourth sequence with a length G, where F is a total number of subframes corresponding to the first signal, and G is a positive integer less than or equal to F.
The prior art of record discloses an orthogonal sequence, which may be the length of the number of subframes, as seen in Scholand et al, U.S. Patent Application Publication No. 20200328776 A1 (e.g., ¶ [0230] [0421]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/           Examiner, Art Unit 2471